Name: 2010/219/: Commission Decision of 16 April 2010 repealing Decision 2006/236/EC on special conditions governing fishery products imported from Indonesia and intended for human consumption (notified under document C(2010) 2354) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  fisheries;  Asia and Oceania;  health
 Date Published: 2010-04-17

 17.4.2010 EN Official Journal of the European Union L 97/16 COMMISSION DECISION of 16 April 2010 repealing Decision 2006/236/EC on special conditions governing fishery products imported from Indonesia and intended for human consumption (notified under document C(2010) 2354) (Text with EEA relevance) (2010/219/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (1), and in particular Article 22(6) thereof, Having regard to Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (2), and in particular Article 53(1)(b) thereof, Whereas: (1) Commission Decision 2006/236/EC of 21 March 2006 on special conditions governing fishery products imported from Indonesia and intended for human consumption (3) was adopted as the result of the European Commission inspection visits to Indonesia, which revealed serious shortcomings as regards hygiene in the handling of fishery products in that third country. (2) Decision 2006/236/EC was amended by Commission Decision 2008/660/EC (4) which lifted requirement to test fishery products originating from Indonesia for the presence of histamine and heavy metals in aquaculture products. (3) Decision 2006/236/EC provides that Member States are to ensure that each consignment of fishery products other than aquaculture origin imported from Indonesia undergoes the necessary tests to make sure that the products do not exceed certain maximum levels for heavy metals. (4) Decision 2006/236/EC also provides that that Decision is to be reviewed on the basis of the guarantees provided by the competent Indonesian authorities and on the basis of the results of the tests carried out by the Member States. (5) The results of the tests carried out by the Member States on fishery products imported from Indonesia are favourable as regards heavy metals. In addition, Indonesia has now provided the Commission with the appropriate guarantees. It is therefore no longer necessary to test each consignment of fishery products for heavy metals. (6) Decision 2006/236/EC should therefore be repealed accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2006/236/EC is hereby repealed. Article 2 This Decision is addressed to the Member States. Done at Brussels, 16 April 2010. For the Commission John DALLI Member of the Commission (1) OJ L 24, 30.1.1998, p. 9. (2) OJ L 31, 1.2.2002, p. 1. (3) OJ L 83, 22.3.2006, p. 16. (4) OJ L 215, 12.8.2008, p. 6.